Title: To Benjamin Franklin from Joshua and Catherine Johnson, and Matthew and Anne Ridley, 13 May 1783
From: Johnson, Joshua,Johnson, Catherine,Ridley, Matthew,Ridley, Anne,Johnson, Joshua,Johnson, Catherine,Ridley, Matthew,Ridley, Jane
To: Franklin, Benjamin


Tuesday 13 May 1783.
Mr. & Mrs. Johnson presents their most respectfull compliments to Dr. Franklin & will do themselves the honor to wait on him.

Mr. Johnson did not receive the honor of Dr. Franklin’s Billet til late last Evening or he would have returned an immediate answer.
Mr. & Mrs. Ridleys Compliments & will do themselves the honor to attend Dr. Franklin today.
